
	

115 S2914 IS: To require a Comptroller General of the United States report on certain personnel matters in connection with Air Force remotely piloted aircraft. 
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2914
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a Comptroller General of the United States report on certain personnel matters in
			 connection with Air Force remotely piloted
			 aircraft. 
	
	
		1.Comptroller General of the United States report on certain personnel matters in connection with Air
			 Force remotely piloted
			 aircraft
 (a)Report requiredThe Comptroller General of the United States shall submit to Congress a report setting forth an assessment of the following:
 (1)Current plans of the Air Force to expand services for Air Force pilots and sensor operators of remotely piloted aircraft (RPA) at Air Force installations for such aircraft.
 (2)Current plans of the Air Force to implement a combat-to-dwell ratio for Air Force pilots and sensor operators of such aircraft.
 (b)ElementsThe report under subsection (a) shall include the following: (1)A description and assessment of the challenges faced by the Air Force in implementing the plans described in subsection (a)(1), and a description and assessment of options to mitigate such challenges.
 (2)A description and assessment of various mechanism for the Air Force to incrementally reduce stressors for Air Force pilots and sensor operators of remotely piloted aircraft, and to improve the workload of such pilots and sensor operators, prior to the achievement of the planned 1:0.5 combat-to-dwell ratio for such pilots and sensor operators.
 (3)An assessment of the following in connection with the implementation of the combat-to-dwell ratio described in paragraph (2):
 (A)A balance of production with attendant staffing requirements to support training. (B)The achievement of retention goals.
					
